Citation Nr: 0302400	
Decision Date: 02/07/03    Archive Date: 02/19/03

DOCKET NO.  99-22 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1963.  He died on February [redacted], 1999.

This matter came before the Board of Veterans' Appeals 
(Board) from an August 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that denied service connection for the cause 
of the veteran's death and denied entitlement to dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1318 
(West 1991 & Supp. 2002).  The appellant appealed both 
determinations.  A Board hearing was requested and scheduled, 
but by a statement dated in December 2000, the appellant 
withdrew this hearing request.

By way of Chairman's Memorandum No. 01-01-17 (Aug. 23, 2001), 
a stay was imposed at the Board on the processing of appeals 
involving claims for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 where the veteran was not 
rated totally disabled for a continuous period of at least 
ten years prior to death, or at least five years from the 
veteran's release from active duty.  In this case, the record 
shows that during his lifetime, the veteran never established 
a right to receive total service-connected disability 
compensation from VA for a continuous period of ten years or 
more immediately prior to his death or for at least five 
continuous years from the date of discharge from service.  
Accordingly, the appellant's claim for entitlement to 
dependency and indemnity compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 is subject to the stay and 
may not be adjudicated at this time.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1999.  

2.  The immediate cause of his death was cancer of the 
stomach with liver metastasis; and another significant 
condition listed as contributing to death were 
cerebrovascular accidents

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
military service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 105, 1110, 1131, 1112, 1113, 
1310, 5107 (West 1991 and Supp. 2002); 38 C.F.R. §§ 3.1(n), 
3.301, 3.303, 3.307, 3.309, 3.310(a), 3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that service connection should be 
granted for the cause of the veteran's death.  Initially, the 
Board observes that during the course of this appeal, laws 
(and implementing regulations) were enacted that provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002).

The record reflects that during the course of this appeal, 
the appellant was issued a statement of the case which 
contained the pertinent laws and regulations governing this 
claim and the reasons for the decision with respect to the 
claim.  Hence, the appellant (and her representative) has 
been provided notice of the information and evidence 
necessary to substantiate this claim, and has been afforded 
ample opportunity to submit such information and evidence.  

At some point subsequent to receipt of the appellant's claim, 
the RO was able to locate and associate with he record 
original copies of the veteran's service medical records.  
Further, as noted above, this matter was remanded in February 
2001 for further development.  Specifically, the Board noted 
that there were no post-service medical records associated 
with the file; that the veteran's death certificate reflected 
that he died at home, and that the immediate cause of death 
was listed as cancer of the stomach with liver metastasis; 
that another significant condition listed as contributing to 
death was cerebrovascular accidents; but that any terminal 
medical records were not associated with the file.  The 
appellant was notified that she may submit the following: 
medical evidence (including the veteran's terminal medical 
records) which demonstrated that the stomach cancer, or any 
other ailments which existed at the time of death (assuming 
they were contributory causes of death) were linked to 
service; and that she may also submit sufficient 
identification of existing VA or non VA medical records to 
enable the RO to obtain such records, or any lay or medical 
statements regarding the incurrence of such disabilities 
(citing 38 U.S.C.A. § 5103).

In June 2001, the RO sent the appellant and her 
representative a letter which explained, among other things, 
the Veterans Claims Assistance Act (the new law cited above, 
hereinafter the "VCAA"), and requested that the appellant 
submit any evidence, to include any terminal records, which 
may tend to show that the veteran's death was connected to 
his military service.  The RO also requested that the 
appellant inform them whether the veteran had ever been 
treated at a VA facility, pointing out that they (the RO) 
would obtain directly any such records of treatment.  

In a January 2002 letter, the appellant responded that she 
had no additional evidence to add to the record.  In October 
2002, the RO issued a supplemental statement of the case, 
which contained the above-referenced implementing 
regulations.  In the attached letter the appellant was 
informed that she had a period of sixty days to comment on 
this additional information and in a late October 2002 letter 
the appellant informed the RO that she had no additional 
information to offer.  

The Board notes that in view of the above, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA or implementing regulations.  The appellant and 
her representative have been informed of the new law and 
adequate attempts were made to gather any relevant evidence.  
The appellant has clearly indicated that she has no evidence 
to submit in furtherance of the claim.  Therefore, the 
appellant will not be prejudiced as a result of the Board 
deciding this claim.

The governing legal criteria provide that service connection 
may be granted for disability resulting from disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  In addition, if a malignant tumor is 
manifested to a degree of 10 percent within one year after 
separation from service, such disease may be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303.

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5.  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must show that a disability incurred in or aggravated by 
service caused or contributed substantially or materially to 
the veteran's death.  The issue involved will be determined 
by the exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran.  38 C.F.R. § 3.312(a).

During the veteran's life, service connection was not in 
effect for any disabilities.  A review of the service medical 
records reflects that he was essentially normal on entrance 
physical examination dated in September 1942.  In February 
1943, the veteran was treated for and recovered from the 
mumps.  In March 1943 he was treated for the reaction to a 
typhoid inoculation.  In September 1944, the veteran 
sustained shell fragment wounds to the right forearm and left 
buttock while serving in Italy.  Physical examination dated 
in December 1945 indicated that the veteran sustained 
shrapnel wounds about the right arm, left hip, and left eye 
in service, without apparent residual disability (other than 
scars).  Otherwise, the examination was essentially normal. 

Further review of the service medical records reflects that 
the veteran received psychiatric treatment in September and 
October 1946 and was diagnosed with conversion symptoms and 
anxiety reaction.  In December 1948, the veteran was 
diagnosed with pes planus and a well healed scar on the right 
calf.  Physical examination March 1950 was essentially 
normal, although the report of medical history form filled 
out in conjunction with this examination noted the combat 
wounds and a nervous condition, described above.  

The veteran was also diagnosed with and treated for acute 
tonsillitis in August and September 1950.  In October 1951 he 
was treated for a common cold, and in October 1954 for 
dermatitis about his left hand.  Physical examination of 
October 1957 revealed bilateral hearing loss but was 
otherwise normal, although on the report of medical history 
form filled out in conjunction with this examination the 
veteran related that he also had a stomach disorder or 
excessive gas which caused pain below his heart.  In 1960, 
the veteran was treated for athletes foot.  

Physical examination dated in March 1962 was essentially 
normal, as was the veteran's June 1963 retirement examination 
except for a noted ear problem and scars about the right arm 
and left buttock.  In a May 1963 report of medical history 
form filled out in conjunction with this latter examination, 
the veteran related that he suffered from fatigue, stomach 
gas, and swollen feet, as well as blurred vision.  May 1963 
records indicate that the veteran was treated for contact 
dermatitis and complained of blurred vision.  Finally, his 
service medical records reflect that in August and September 
1963 the veteran presented with complaints of eye trouble, to 
include itching and burning.  

The gist of the appellant's argument, as noted in her August 
1999 notice of disagreement, is that the veteran was sick and 
suffered subsequent to his retirement from the military and 
that he had problems that were never documented in medical 
records.  

As noted above, the veteran died on February [redacted], 1999.  His 
death certificate indicates that that he died at home and 
that the immediate cause of death was cancer of the stomach 
with liver metastasis.  Another significant condition listed 
as contributing to death were cerebrovascular accidents.  

While the service medical records indicate that the veteran 
complained of a stomach disorder and gas while in service, 
there is no indication that he was diagnosed with stomach 
cancer or any form of cancer while in service or at any time 
within some years of retiring from service.  As well, there 
is no indication that the veteran suffered a cerebrovascular 
accident in service.  

In the instant case, there is simply no competent medical 
opinion linking the cause of the veteran's death (i.e., 
cancer of the stomach with liver metastasis or 
cerebrovascular accidents) to service or any disability 
potentially related to service.  In fact, the objective 
medical evidence of record does not indicate that the veteran 
suffered from any disabilities related to service save scars 
about the arm and buttocks (and possibly left eyelid scars 
and a conversion disorder), or that his stomach cancer was 
manifested within the requisite (one-year) presumptive 
period.  As aptly noted by the record, the medical evidence 
supports the conclusion that the veteran's death was neither 
caused by nor due to a service-related disability.  Thus, 
given the particular facts of this case, the Board finds that 
additional medical inquiry would be futile because there is 
no reasonable possibility that any further assistance would 
aid in substantiating the appellant's claim.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The Board therefore finds that the preponderance of 
the evidence is against the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

